Citation Nr: 1453554	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-08 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from June 1971 to January 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO) in Chicago, Illinois, which denied entitlement to service connection for PTSD. 

In September 2012, the Veteran testified at a personal hearing (Travel Board hearing) before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

In February 2013, the Board the denied the claim for service connection for an acquired psychiatric disorder, to include PTSD.

The Veteran subsequently appealed the February 2013 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2013 Order, the Court vacated the February 2013 Board decision and remanded the case to the Board for readjudication consistent with the directives of the September 2013 Joint Motion for Remand (Joint Motion).  

In March 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development, consistent with the Joint Motion.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

VA treatment records dated in August 2008 and September 2008 reflect that the Veteran was seeing a therapist at the Chicago Heights Vet Center.  Such records have not been requested or obtained.  The March 2014 remand instructions included obtaining a complete appointment list regarding VA mental health and substance abuse treatment.  It does not appear that the AOJ obtained the appointment list.  The AOJ should obtain these records.

The Board also finds that an additional VA PTSD examination is warranted to resolve a discrepancy as to whether the Veteran has a PTSD or other psychiatric disability that conforms to the diagnostic criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4h Edition (DSM-IV).  See 38 C.F.R. § 3.304(f) (explaining that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of DSM-IV]; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred); see also 38 C.F.R. § 4.125(a) (indicating that the diagnosis of a mental disorder must conform to DSM-IV).  

In this regard, the Veteran's treating VA psychiatrist has authored letters dated in April 2009 and October 2012 in support of the Veteran's claim for service connection, opining that the Veteran's psychiatric symptoms, diagnosed as PTSD, are directly related to traumatic military experiences.  In contrast, the February 2012 VA examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-IV criteria and he did not meet criteria for another Axis I disorder other than cocaine dependence, in full sustained remission.  The February 2012 VA examiner explained in detail that while the stressor criterion was met based on exposure to a mortar attack shortly before leaving Vietnam, observed or reported re-experiencing symptoms were insufficient to support a PTSD diagnosis and the Veteran did not endorse the majority of symptoms related to PTSD.

The AOJ should arrange for an additional VA examination, to be conducted by a psychiatrist or clinical psychologist, to determine whether the Veteran has PTSD or other psychiatric disability that conforms to DSM-IV diagnostic criteria related to events during military service.

Regarding the new examination to be scheduled, the Board acknowledges the arguments of the Veteran's representative in September 2014 correspondence that the Veteran meets the diagnostic criteria for PTSD under DSM-V standards and that he should be evaluated under the new DSM-V standards.  However, the Board points out that an interim final rule, which removes outdated DSM references by deleting references to DSM-IV and DSM-IV-TR and replacing them with references to DSM-5, does not apply to the Veteran's claim.  See 79 Fed. Reg. 45,093, 45, 094 (Aug. 4, 2014).  Rather, the interim final rule "shall apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after the effective date of this interim final rule."  Id.  In addition, "[t]he Secretary does not intend for the provisions of this interim final rule to apply to claims that have been certified for appeal to the Board of Veterans' Appeals or are pending before the Board of Veterans' Appeals, [or] the United States Court of Appeals for Veterans Claims."  Because the Veteran's claim has been certified to the Board and is not pending before the AOJ, his claimed psychiatric disability must conform to the diagnostic criteria of DSM-IV for service connection to be established.

Before arranging for a VA examination, the AOJ should obtain and associate with the claims file ongoing mental health treatment records from the Jesse Brown VAMC and Chicago Heights VA Community Clinic for the period March 2014 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).      

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all records of evaluation and treatment for psychiatric disorders, including PTSD and polysubstance abuse, from the Chicago Heights Vet Center since the date of establishing care to the present.

2.  Obtain all records of evaluation and treatment for psychiatric disorders, including PTSD and polysubstance abuse, from VA medical facilities dated from March 2014 to the present.  Among the records, the AOJ should obtain a complete appointment list regarding mental health and substance abuse treatment since the date the Veteran established treatment at VA healthcare facilities to the present.

All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file and the Veteran and his representative should be notified of such.

3.  Thereafter, the RO should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria of DSM-IV for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All special studies or tests, to include psychological testing and evaluation that are deemed necessary, should be accomplished.  

The examiner should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



